                     No. 6:20-cr-00073-3

                  United States of America
                             v.
                  Alex Christopher Hinton


                           ORDER

    This criminal action was referred to United States Magis-
trate Judge John D. Love for administration of a guilty plea
under Federal Rule of Criminal Procedure 11. The magistrate
judge conducted a hearing in the form and manner prescribed
by Rule 11 and issued findings of fact and recommendation
on guilty plea. Doc. 141. The magistrate judge recommended
that the court accept defendant’s guilty plea and adjudge de-
fendant guilty on count one of the indictment. Id. at 2. Defend-
ant waived his right to object to the magistrate judge’s find-
ings. Id.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Alex Christopher Hinton (3) guilty of count one of
the indictment, charging a violation of 21 U.S.C. § 846 – Con-
spiracy to Possess with Intent to Distribute and Distribution
of a Controlled Substance (Methamphetamine).
                       So ordered by the court on May 21, 2021.



                                   J. C AMPBELL B ARK ER
                                 United States District Judge
